Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
27, 2021.




                                      In The

                         Fourteenth Court of Appeals

                                 NO. 14-21-00201-CR



                       IN RE ROBERT SOLIZ, JR., Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 179th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1697655

                           MEMORANDUM OPINION

       On April 16, 2021, relator Robert Soliz, Jr. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Ana Maria
Martinez, presiding judge of the 179th District Court of Harris County, to perform
her ministerial duty to order the State to produce a law enforcement officer’s
disciplinary file to relator.
      To show entitlement to mandamus relief, a party must among other things
demonstrate that the respondent trial judge has taken action constituting an abuse of
discretion. There must be an order denying a motion or request for relief. See, e.g.,
In re Whitney, 2013 WL 6157121 *1 (Tex. App.—Houston [14th Dist.] Nov. 21,
2013, orig. proceeding) (mem. op.) (per curiam) (denying mandamus relief when
trial court had “made no order.”); In re Bill Heard Chevrolet, Ltd., 209 S.W.3d 311,
316 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding). Absent an order
denying relief, there exists no adverse trial court action subject to mandamus review.

      In the present case, the record presented shows that respondent has not yet
ruled on relator’s requested relief in the trial court. According to the reporter’s
record, the trial court may in fact grant the relief relator requests. The court ordered
the State to provide the material at issue for in-camera review, and the court stated
at the hearing that it would perform an in-camera inspection and then “make the
determination as to whether or not the defense will see those records.” Thus,
respondent has not yet issued an adverse order subject to mandamus review.

      Accordingly, we deny relator’s petition for writ of mandamus without
prejudice. See Tex. R. App. P. 52.8(a); In re Cook, 597 S.W.3d 589, 603 (Tex.
App.—Houston [14th Dist.] 2020, orig. proceeding) (denying mandamus relief
without prejudice when trial court had not yet ruled against relator).


                                    PER CURIAM

Panel consists of Justices Jewell, Bourilot, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2